Citation Nr: 0521708	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability prior to May 27, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability on and after May 27, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
neurological dysfunction in the right lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent for 
neurological dysfunction in the left lower extremity.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1971 and from January 1973 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action that 
increased the rating for spondylolytic spondylolisthesis L-4 
with radiculopathy from 10 percent to 20 percent disabling, 
effective June 18, 2001.  In a rating action of June 2003 the 
RO denied entitlement to a TDIU. In an August 2003 rating 
decision the RO increased the evaluation for the veteran's 
low back disability to 40 percent disabling to 40 percent, 
effective May 27, 2003.  The RO also assigned separate 10 
percent ratings for radiculopathy of the right lower 
extremity and radiculopathy of the left lower extremity, 
effective September 23, 2002.  

In March 2005 the veteran appeared and gave testimony at a 
hearing at the RO before the undersigned.  A transcript of 
this hearing is of record.  The case is now before the Board 
for appellate consideration.  

The Board notes that the RO denied a claim for service 
connection for residuals of exposure to Agent Orange in the 
June 2003 rating action.  The veteran submitted a timely 
notice of disagreement with this denial and was provided a 
statement of the case regarding this issue in August 2004.  
However, the veteran did not submit a substantive appeal (VA 
Form 9) in regard to this matter, and it was clarified at his 
hearing that this issue was not on appeal.  Since that is the 
case the issue of entitlement to service connection for 
residuals of exposure to Agent Orange is not before the Board 
for appellate consideration at this time. 


FINDINGS OF FACT


1.  Prior to May 27, 2003, more than moderate limitation of 
motion, moderate intervertebral disc disease, or moderate 
lumbosacral strain was not demonstrated.

2.  Since May 27, 2003, the veteran's low back disorder is 
manifested by pain at the extremes of motion, and severe 
limitation of motion with forward flexion limited to 45 
degrees.  

3.  The veteran has weakness, numbness, and pain in the right 
lower extremity resulting in moderate incomplete paralysis of 
the right sciatic nerve.  

4.  The veteran has weakness, numbness, weakness, and pain in 
the right lower extremity resulting in moderate incomplete 
paralysis of the left sciatic nerve.  

5.  Service connection is currently in effect for a low back 
disability, evaluated as 40 percent disabling; radiculopathy 
of the right lower extremity, evaluated as 20 percent 
disabling; radiculopathy of the left lower extremity, 
evaluated as 20 percent disabling; tinnitus evaluated as 10 
percent disabling, a hiatal hernia, evaluated as 
noncompensable (0 percent).  His combined service connected 
disability rating is 70 percent.  

6.  The veteran's service-connected low back and bilateral 
lower extremity disabilities share a common etiology, 
resulting in single combined 70 percent evaluation.  

7.  The veteran has a college education and occupational 
experience as a correctional officer, social worker, and bus 
driver.  He last worked in November 2002.  

8.  The veteran is unable to obtain and sustain gainful 
employment because of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbar spine disability prior to May 27, 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002):38 C.F.R. § 
4.71(a),Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  The criteria for an evaluation in excess of 40 percent 
for orthopedic component of lumbar spine disability on and 
after May 27, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002):38 C.F.R. § 4.71(a),Diagnostic Codes 5292, 5293, 
5295 (2002).  

3.  The criteria for a 20 percent rating for left lower 
extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§4.124(a), 4.7, Diagnostic Code 8520 (2004)

4.  The criteria for a 20 percent rating for right lower 
extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§4.124(a), 4.7, Diagnostic Code 8520.  

5.  The criteria for a 20 percent rating for TDIU have been 
met 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In regard to the issue of entitlement to a TDIU the Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"). In view 
of the Board's favorable decision in regard to the issue of 
entitlement to service connection for a right knee disorder, 
further assistance is unnecessary to aid the appellant in 
substantiating that claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in January 2003 the RO informed the veteran 
of the evidence needed to substantiate his current claims.  
These letters as well as the statement of the case and 
supplemental statements of the case informed him of who was 
responsible for obtaining what evidence.  

In addition, the letter told the veteran to send evidence 
needed to substantiate the claims.  This notice essentially 
put him on notice to send relevant evidence or information in 
his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding his claim for a TDIU was 
sent to the veteran before the initial rating action being 
appealed, but the letter regarding his claim for an increased 
rating for his back disability was sent subsequent to the 
initial rating action currently being appealed.  

More recently, however, the Court has held that delayed 
notice is generally not prejudicial to a claimant, and even 
that the lack of VCAA notice prior to initial adjudication of 
the claim is adequately remedied by providing such notice 
thereafter.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims. In addition, pursuant to the VCAA, the veteran has 
received a recent VA examination.  The examiner had access to 
all the relevant evidence of record and provided the 
necessary medical findings and opinions to evaluate the 
veteran's current claims for a TDIU and an increased rating 
for a low back disability.  



I. Factual Basis.  

During June 2001 VA outpatient treatment of a disorder not 
now at issue, evaluation revealed full active range of motion 
and the veteran ambulated without difficulty.  Muscle 
strength was 5/5 bilaterally.  

On a VA orthopedic examination conducted in February 2002 the 
veteran complained of gradually worsening low back pain that 
radiated down to the right calf on twisting or bending and 
also radiated down the left leg if he laid on his left side.  
His symptoms were exacerbated by any lifting of greater than 
10 pounds, prolonged standing or lifting greater than 30 
minutes.  His discomfort was also increased during damp and 
cool weather and he also had increased discomfort climbing 
stairs.  He reported that flare-ups occurred about once a 
month and lasted two or three days.  During these episodes he 
reportedly limped and had to use a cane.  He also reported 
using a heating pad and liniment two tool three times a week.  

On evaluation, the veteran walked steadily without any 
assistance and needed no assistance to get on the examining 
table.  Assistance was required when he got off the table.  
The lumbosacral spine was not tender; the musculature of the 
back was normal, and no paraspinous muscle spasm was noted.  

Forward flexion in the lumbar spine was to 80 degrees and was 
limited by pain.  Lateral bending was 20 degrees bilaterally.  
Deep tendon reflexes were 2+ at the knees and ankles.  
Straight leg raising was negative and quadriceps strength was 
5/5 and equal bilaterally with complaints of referred pain 
when testing the right quad.  Knee flexion and extension 
against resistance was 5/5 and ankle dorsiflexion and plantar 
flexion were 5/5. Slightly decreased vibratory sensation was 
noted in each foot with intact discrimination between sharp 
and dull.  He was able to rise on his toes and heals.  X-rays 
showed narrowing at L4-5 and L1-2, vacuum discs, and Grade II 
spondylolisthesis at L4-5. The diagnosis was chronic 
lumbosacral pain with radicular symptomatology as pain 
running down both legs to the calves without bowel or bladder 
symptoms.  

VA clinical records reflect occasional treatment in 2002 and 
2003 for progressively worsening low back pain.  During a 
June 2002 evaluation full active range of motion was reported 
and the veteran ambulated without difficulty.  Muscle 
strength was 5/5 bilaterally.  In August 2003 rare bowel and 
bladder accidents were reported.  In late 2003 it was noted 
that the veteran was using a 3/8th of an inch heel insert and 
sole lift on the left.  Subsequent treatment for low back 
pain is indicated.  

On VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) dated in January 2003 
the veteran reported that he had 6 years of college education 
and experience as a social worker, bus driver, correctional 
officer, and as an employee of Wal Mart.  He said that he had 
last worked in March 2001, and became too disabled to work in 
November 2002.  

During a VA examination conducted on May 27, 2003, the 
veteran complained of increasing and constant low back pain.  
He also said that his right leg would collapse sometimes.  He 
added that cramps in the posterior right leg that limited his 
ability to drive.  Cramps in the right foot were also 
reported.  He said that laying on his right side caused 
cramping.  In addition he was unable to bend, reach, squat, 
or hold any weight of 10 pounds or more.  He also could not 
have sex because of back pain and he wore a back brace and 
used a cane to walk more than 100 feet.  

The veteran said that he used a shower seat to bathe, but 
could dress himself although he occasionally needed help with 
his shoes and socks.  He reported exacerbations of back pain, 
which caused him to go to bed, but said these were not 
prescribed by a physician.  Numbness and tingling in the feet 
was reported and he frequently had to message his weight 
bearing joints in order to get relief from the hips to the 
knees   He further reported that he had been employed as a 
bus driver, but was now unemployed.

On evaluation the veteran had an antalgic gait and walked 
with a cane.  His right leg was noted to be 3/4th of an inch 
shorter than his left.  The spine was not tender to palpation 
He had 50 degrees of lumbar flexion with pain at the end of 
motion.  Lateral flexion was from 0 to 30 degrees 
bilaterally.  Back was extension was 10 degrees with pain at 
the end.  Straight leg raising on the right was to 30 degrees 
actively and 45 degrees passively.  Straight leg raising on 
the left was 30 degrees actively and 55 degrees passively 
with pain at the end.  The pain radiated into the lower back.  

Reflexes in the lower extremities were 2+/4 at the Achilles 
and knees bilaterally.  The dorsalis pedis and posterior 
tibial pulses were equal and intact.  There was mild 
sensation decrease to sharp and dull stimuli in both legs.  
There was no paralysis in the lower extremities although 
diminished sensation was noted in both lower extremities.  An 
MRI showed disc disease, retrolisthesis at L1-L2, and L2-L3, 
as well as spondylolisthesis at L4-L5, foraminal narrowing at 
multiple levels.  The diagnosis was spondylolisthesis of the 
lumbar spine with decreased stability and a history of falls 
and reported radiculopathy.

On VA examination conducted in May 2004 the veteran said that 
the had been unemployed for some time after having to give up 
his job as a school bus driver because of back pain.  He also 
said that he had worked as a corrections officer, as well as 
a business hotel owner and manager.  He said that he had not 
worked since 2002, except occasionally doing odd jobs.  He 
complained of stiffness and pain in the back and he said that 
this pain was constant, but it did worsen with weather 
changes.  

The veteran said that he was unsteady and occasionally fell.  
He reported, nerve pain, numbness, and weakness in the legs, 
especially the right.  Bowel and bladder symptoms were 
denied.  He said that he could only sit for 15 minutes and 
without discomfort.  He could only walk for 100 feet.  

Evaluation revealed an antalgic gait.  The veteran walked 
with the assistance of a cane and his wife.  He did not wear 
any brace.  The veteran had forward flexion in the low back 
to 45 degrees and extension to 7 degrees.  Right and left 
lateral bending was to 10 degrees and rotation was limited to 
10 degrees.  Deep tendon reflexes were 2+/4 at the patellae 
and Achilles.  Sensation was intact to sharp and dull 
stimuli.  Vibration sense was intact and the Waddell's was 
negative.  The diagnosis was spondylolisthesis of the lumbar 
spine with degenerative disc disease. The examiner opined 
that there was no kind of job the veteran could perform with 
his back as painful, as it was.  

During his March 2005 hearing the veteran said that his back 
had become so painful over time that he could no longer 
perform his last job as a bus driver.  He said that his legs 
would give way occasionally.  He had difficulties with sexual 
performance because of back pain.  He said that his back pain 
was worsened by changes in the weather.  

II.	Low Back and the Lower Extremities.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2004). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The veteran has been assigned a 20 percent rating for his low 
back disability under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Code 5295-5293 from June 18, 2001 to May 26, 2003.  
The veteran has been assigned a 40 percent disability for his 
lumbar spine disability since May 27, 2003, under the 
provisions of 38 C.F.R. § 4.71(a) Diagnostic Code 5295-5293.  

In addition, he has been assigned 10 percent evaluations for 
the neurologic components of his back disability, evaluated 
as radiculopathy of the right and left sciatic nerves prior, 
effective September 23, 2002.

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003. That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292. He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate. 38 C.F.R. § 4.14.

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

In regard to the issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's low back disability 
prior to May 27, 2003, the Board notes that no significant 
limitation of motion, neurological dysfunction, or other 
symptomatology due to the veteran's low back disability was 
noted during a clinical evaluation in June 2001. 

On the May 2002 VA examination the lumbosacral spine was not 
tender, the musculature of the back was normal and no 
paraspinous muscle spasm was noted.  Only slight limitation 
of motion was noted, as shown by the findings that forward 
flexion in the lumbar spine was to 80 degrees and was limited 
by pain only at the end of that motion.  Thus, 38 C.F.R. 
§§ 4.40, 4.45, do not provide a basis for finding additional 
limitation of motion due to functional factors.

The May 2002 examination revealed few findings of 
intervertebral disc disease other than the veteran's report 
of radiating pain, in this regard, deep tendon reflexes were 
2+ and equal to bilateral knee and ankle jerks.  Straight leg 
raising was negative and quadriceps strength was 5/5 and 
equal bilaterally.  An evaluation in excess of 20 percent 
under Diagnostic Code 5293 would require severe disability.  
There were no findings on the May 2002 examination that 
suggested such a level of disability.

Since Diagnostic Code 5293 was also premised on limitation of 
motion separate evaluations under that code and either 
Diagnostic Codes 5292 or 5292 would constitute pyramiding.  
38 C.F.R. § 4.14; see VAOPGCPREC 36-97, 63 Fed. Reg. 31262 
(1998) (holding that Diagnostic Code 5293 is premised on 
limitation of motion).

Moreover, no evaluation prior to May 27, 2003 showed such 
symptoms of severe lumbosacral strain such as with listing of 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion required for the 
assignment of an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  There is no clinical evidence prior to 
May 27, 2003 of symptomatology indicative of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, which is required to warrant a 40 
percent evaluation under the old rating criteria for 
intervertebral disc syndrome.  

Turning to the new criteria of Diagnostic Code 5293, 
effective September 23, 2002, there have been no reports of 
doctor prescribed bedrest, and the veteran specifically 
reported that there had been no such prescription.  
Therefore, a rating on the basis of incapacitating episodes 
is not warranted.

As noted, the neurologic component of the veteran's back 
disability has been evaluated on the basis of radiculopathy, 
discussed below.  

In view of the above, the Board concludes that, prior to May 
27, 2003, the veteran's low back disorder symptomatology was 
adequately reflected by the 20 percent rating assigned until 
that date.  

In regard to the issue of entitlement to a rating in excess 
of 40 percent for the orthopedic component of the veteran's 
low back symptomatology on after May 27, 2003, the Board 
notes that, Diagnostic Codes 5292 and 5295 do not provide for 
a schedular rating in excess of the 40 percent assigned on 
that date.  

A higher scheduler rating would be warranted under the 
provisions of the General Rating Formula for Diseases and 
Injuries of the Spine that came into effect on September 26, 
2003 criteria for spinal disorder or under either the old and 
new criteria for the evaluation of intervertebral disc 
disease.  

Under the new criteria for rating diseases of the spine a 50 
percent rating is assigned if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  Review of the clinical 
record on and after May 23, 2003 indicates that the veteran 
has very significant limitation of motion in the lumbar 
segment of the spine, but the record indicates clearly that 
some motion of the lumbar spine is present.  Therefore, the 
veteran's lumbar spine is not ankylosed and an evaluation in 
excess of 40 percent would not be warranted under the revised 
criteria for rating spinal disorders.

Moreover, the evidence associated with the record on and 
after May 23, 2003 does show symptomatology indicative of 
severe disc disease of the lumbar spine under the oldest 
version of Diagnostic Code 5293.  However, the evidence does 
not indicate the presence of persistent symptoms of 
pronounced intervertebral disc syndrome such as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of disc disease of the 
lumbar spine indicative of a pronounced degree of 
symptomatology.  The evidence shows that the veteran retained 
ankle and knee reflexes with little weakness.  Further, the 
veteran would receive a higher evaluation if the orthopedic 
and neurologic components of his disease were evaluated 
separately under the newer rating criteria and combined under 
38 C.F.R. § 4.25.  The 40 percent rating for the orthopedic 
component, with the separate 20 percent ratings awarded 
below, for the neurologic components with consideration of 
the bilateral factor, combine for a 64 percent evaluation, 
which would be rounded down to 60 percent, but could yield a 
higher evaluation when combined with other service-connected 
disabilities.  Thus, it is better for the veteran to have his 
disability evaluated as separate orthopedic and neurologic 
components, than as a single disability under Diagnostic Code 
5293.

Accordingly an evaluation in excess of 40 percent under the 
old criteria of 38 C.F.R. § 4.71, Diagnostic Code 5293 for 
the evaluation of disc disease of the lumbar spine is not 
warranted.  

The Board notes that under the criteria for the evaluation of 
intervertebral disc syndrome that became effective in 
September 2002, evaluations are based on the number of annual 
exacerbations of low back symptomatology.  During a recent VA 
examination, he reported episodes of exacerbations of back 
pain in which he had to go to bed, but said these were not 
prescribed by a physician.  The evidence does not otherwise 
show that the veteran has experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, which are the criteria for a 60 percent rating 
under the new criteria for the evaluation of the veteran's 
disc disease of the lumbar spine.  

Radiculopathy

The veteran has been assigned separate ratings of 10 percent 
for neurological dysfunction in each of his lower extremities 
since September 23, 2003, under the provisions of 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520.

Under the provisions of this diagnostic code complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost. Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

On VA evaluations and examinations conducted in 2003 and 2004 
and during a recent hearing the veteran has reported 
occasional bladder and bowel dysfunction as well as 
difficulties with sexual intercourse.  In addition he has 
reported some weakness in his legs that have resulted in 
falls.  Diminished sensation in the legs, as well as pain 
radiating into the lower extremities and feet have been 
reported.  Objective findings such as diminished deep tendon 
reflexes and an antalgic gait are consistent with the above 
complaints.  In view of the veteran's complaints and the 
clinical findings reported on recent evaluations, it is the 
Board's opinion that the veteran's neurological 
symptomatology affecting each lower extremity closely 
approximates a moderate degree of severity .  Since that is 
the case, a 20 percent rating is warranted for the veteran's 
neurological dysfunction in the right lower extremity and a 
20 percent rating is warranted for neurological dysfunction 
in the left lower extremity.  

On the most recent examination the veteran's neurologic 
impairment was described as consisting of decreased sensation 
in the lower extremities.  Neurologic impairment that is 
wholly sensory is to be evaluated as mild or at most 
moderate.  38 C.F.R. § 4.124a, Note following Diagnostic Code 
8412.  Since the evidence reflects that the involvement is 
wholly sensory, and the veteran has been awarded moderate 
ratings for that impairment, a higher evaluation is not 
warranted.

Since this decision grants the veteran a 20 percent rating 
for the neurological dysfunction in each lower extremity, the 
provisions of 38 C.F.R. § 4.26  (2004) are for application.  
This regulation provides that, when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  The bilateral factor 
is applied to such bilateral disabilities before other 
combinations are carried out, and the rating for such 
disabilities, including the bilateral factor, is treated as 
one disability for the purpose of arranging in order of 
severity and for all further combinations.  

Here, the veteran's disabilities of the right and left 
extremities are evaluated as 20 percent and 20 percent 
disabling, respectively.  The application of this provision 
results in an evaluation of 40 percent, i.e., 20 percent 
combined with 20 percent, as per 38 C.F.R. § 4.25, yields a 
36 percent rating, 10 percent of which is 3.6 percent, which 
when added to the 36 percent rating equals a single 40 
percent evaluation. Further, pursuant to the combined ratings 
table set forth in 38 C.F.R. § 4.25, when the veteran's 40 
percent evaluation for his lumbar spine pathology is combined 
with this 40 percent rating for his bilateral lower extremity 
disabilities, it results in a combined 64 percent evaluation.  
Because, the 64 percent disability evaluation is then rounded 
to the nearest degree divisible by 10, with "final 5's 
adjusted upward," thus culminating in a combined 60 percent 
schedular evaluation for disability due to intervertebral 
disc disease.  

III.	TDIU.  

The law provides that a total disability rating based on 
individual unemployability due to one or more service- 
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities. 38 C.F.R. 
3.340, 3.341, 4.16. 

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 
The regulations provide that where the veteran has a single 
service-connected disability, that disability must be rated 
as 60 percent disabling or more before a total rating may be 
assigned. The regulations further provide that where, as 
here, the veteran has two or more disabilities, at least one 
disability shall be rated at 40 percent or more, and that 
sufficient additional disability bring the combined rating to 
70 percent or more before a total rating may be assigned. 38 
C.F.R. § 4.16(a).  

Further, for the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, when two or more 
disabilities stem from a common etiology or a single 
accident, they are considered as one disability for the 
purpose of meeting the aforementioned percentage 
requirements.  38 C.F.R. § 4.16(a).  In addition, in 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Given that the 40 percent rating for the veteran's lumbar 
spine disability and the 20 percent ratings assigned for each 
of his lower extremity disabilities all result from 
intervertebral disc syndrome, they are considered to be a 
single 60 percent rating for purposes of a TDIU.  Moreover, 
the VA physician who conducted the veteran's most recent VA 
examination in May 2004 has opined essentially that the 
veteran was unable to work due to the severity of his service 
connected intervertebral disc disease.  There is no competent 
opinion to the contrary.  In view of the severity of this 
service-connected disability and given the competent medical 
evidence of unemployability due to this disability, the Board 
finds that a TDIU is warranted in this case.  


ORDER
Entitlement to an evaluation in excess of 20 percent for a 
low back disability prior to May 27, 2003, is denied.  

Entitlement to an evaluation in excess of 40 percent for a 
low back disability on and after May 27, 2003, is denied.

Entitlement to an evaluation of 20 percent for neurological 
dysfunction in the right lower extremity is granted subject 
to the law governing the payment of monetary benefits.  

Entitlement to an evaluation of 20 percent for neurological 
dysfunction in the left and right lower extremity is granted 
subject to the law governing the payment of monetary 
benefits.  

Entitlement to an evaluation of 20 percent for neurological 
dysfunction in the left lower extremity is granted subject to 
the law governing the payment of monetary benefits.  

Entitlement to TDIU is granted.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


